Case 4:19-cv-00415-ALM Document 30 Filed 03/13/20 Page 1 of 2 PageID #: 1222



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,              )
        Plaintiff,                     )
                                       )
         v.                            )
                                       )                 Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                     )
         Defendant.                    )
_______________________________________)

                UNITED STATES’ UNOPPOSED MOTION FOR LEAVE TO
                    CORRECT AND SUBSTITUTE TWO EXHIBITS

       The United States moves this Court for Leave to correct and substitute two exhibits supporting

its Motion for Partial Summary Judgment (ECF #29). Upon review of the exhibits sent to the Court’s

Chambers and Defendant, it appears that two pages of Alexandru Bittner’s deposition cited by the

United States in its motion, were not included in Government Exhibit 68. Specifically pages 40 and

213 of Mr. Bittner’s deposition were missing. The United States requests leave to substitute a

complete set of the excerpted deposition pages for Government Exhibit 68.

       Also, it appears that while the Government Exhibits 64 and 68 were uploaded, they were not

highlighted. The United States moves this Court for leave to correct those exhibits with highlighting.

       For the reasons stated above, the United States requests leave to correct and substitute the

attached Government Exhibit 64 and Government Exhibit 68 for the previously filed Government

Exhibit 64, ECF #38, and Government Exhibit 68, ECF # 43.

Defendant is not opposed to the relief sought.




                                                   1
Case 4:19-cv-00415-ALM Document 30 Filed 03/13/20 Page 2 of 2 PageID #: 1223




                                                    Respectfully submitted,
                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                     /s/ Herbert W. Linder
                                                    HERBERT W. LINDER
                                                    Ohio Bar No. 0065446
                                                    Attorneys, Tax Division
                                                    U.S. Department of Justice
                                                    717 N. Harwood St., Suite 400
                                                    Dallas, Texas 75201
                                                    Phone: (214) 880-9754
                                                    Fax (214) 880-9741
                                                    herbert.w.linder@usdoj.go
                                                    ATTORNEYS FOR UNITED STATES

                            CERTIFICATE OF CONFERENCE

       On March 13, 2020, I conferred with Rachael Rubenstein, counsel for Defendant

Alexandru Bittner, regarding this motion and she stated that she was unopposed to the relief

sought herein.


                                            /s/ Herbert W. Linder
                                            HERBERT W. LINDER


                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing motion has been made on

March 13, 2020, by the Clerk’s ECF filing system to:


CLARK HILL STRASBURGER
Farley P. Katz
Rachael Rubenstein
2301 Broadway St.
San Antonio, Texas 78209


                                     /s/ Herbert W. Linder
                                     HERBERT W. LINDER


                                                2
